NEWS RELEASE EXHIBIT 99.1 Superior Uniform Group, Inc. A NASDAQ Listed Company: SGC 10055 Seminole Boulevard Seminole, Florida 33772-2539 Telephone (727) 397-9611 Fax (727) 803-9623 Contact: Andrew D. Demott, Jr., CFO FOR IMMEDIATE RELEASE (727) 803-7135 SUPERIOR UNIFORM GROUP ANNOUNCES THIRD QUARTER OPERATING RESULTS ● Net Sales Increase 44.4% ● Net Sales Increase 14.9% Excluding Net Sales from HPI ● HPI Reports Net Sales of $9,038,000, an Increase of 20.0% ● Net Earnings per Share (Diluted) Increase 20% SEMINOLE, Florida – October 24, 2013 – Superior Uniform Group, Inc. (NASDAQ: SGC), manufacturer of uniforms, career apparel and accessories, today announced that for the third quarter ended September 30, 2013, net sales were $44,184,000 compared with 2012 third quarter net sales of $30,599,000. Net income was $1,508,000 or $.24 per common share (diluted), compared with net income of $1,242,000 or $.20 per common share (diluted) in the 2012 third quarter. For the nine months ended September 30, 2013, net sales were $106,023,000, compared with net sales of $88,442,000 in the nine months ended September 30, 2012. Net income for the nine months ended September 30, 2013 were $4,175,000 or $.67 per share (diluted), versus net income of $2,546,000 or $.41 per share (diluted) in the first nine months of 2012. Michael Benstock, Chief Executive Officer, commented: “We are very pleased to report an increase in net sales of 44.4% in the current quarter. The acquisition of HPI contributed net sales in the third quarter of $9,038,000 representing an increase in excess of 20% from their prior year third quarter sales. We reported net sales increases of 13.5% in our Uniforms and Related Products segment and excluding the impact of HPI. Our net earnings in the current quarter included pre-tax expenses for costs associated with the acquisition of HPI totaling approximately $765,000. Excluding the acquisition related expenses, HPI contributed $261,000 of pre-tax earnings in the current quarter. - more - “The transition for HPI is proceeding very well at this point. They have a tremendous amount of momentum in the market as evidenced by the 20% growth rate experienced in the current quarter as well as several significant new accounts they have landed following the acquisition. “We are continuing to see significant growth in our Remote Staffing Solutions segment as well with an increase in net sales in this segment of 58.3% in the current quarter as compared to the third quarter of 2012. We believe this segment provides us with continuing opportunity for growth in net sales and earnings for the future. “Our financial position remains very strong and allows us to continue to invest in the future of our Company. We are very optimistic as to the future of the Company and look forward to reporting continued improvement in our earnings in the future.” ABOUT SUPERIOR UNIFORM GROUP, INC. Superior Uniform Group (NASDAQ: SGC), established in 1920, is one of America's foremost providers of fine uniforms and image apparel. Headquartered in Seminole, Fla., Superior Uniform Group manages award-winning uniform apparel programs for major corporations nationwide. Leaders in innovative uniform program design, global manufacturing, and state-of-the-art distribution, Superior Uniform Group helps companies achieve a more professional appearance and better communicate their brands - particularly those in healthcare, private security, retail, hospitality, transportation and food service industries. The company’s commitment to service, technology, quality and value-added benefits, as well as its financial strength and resources, support customers’ diverse needs while embracing a "Customer 1st, Every Time!" philosophy and culture.Superior Uniform Group primarily sells its products through its signature brands Fashion Seal Healthcare® and HPI Direct®, Superior Uniform Group is also the parent company for The Office Gurus®, its BPO and Contact Center vertical. For more information, call (800) 727-8643 or visit www.superioruniformgroup.com. Statements contained in this press release which are not historical facts may constitute forward-looking statements as that term is defined in the Private Securities Litigation Reform Act of 1995. All forward-looking statements are subject to risks and uncertainties, including without limitation, those identified in the Company’s SEC filings, which could cause actual results to differ from those projected. Comparative figures are as follows: - more - SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME THREE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2013 2012 Net sales $ 44,184,000 $ 30,599,000 Costs and expenses: Cost of goods sold 29,144,000 20,567,000 Selling and administrative expenses 12,817,000 8,334,000 Interest expense 95,000 6,000 42,056,000 28,907,000 Income before taxes on income 2,128,000 1,692,000 Income tax expense 620,000 450,000 Net income $ 1,508,000 $ 1,242,000 Per Share Data: Basic: Net income $ $ Diluted: Net income $ $ Cash dividends per common share $ $ - more - SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME NINE MONTHS ENDED SEPTEMBER 30, (Unaudited) 2013 2012 Net sales $ 106,023,000 $ 88,442,000 Costs and expenses: Cost of goods sold 68,492,000 59,286,000 Selling and administrative expenses 31,476,000 25,336,000 Interest expense 110,000 24,000 100,078,000 84,646,000 Income before taxes on income 5,945,000 3,796,000 Income tax expense 1,770,000 1,250,000 Net income $ 4,175,000 $ 2,546,000 Per Share Data: Basic: Net income $ 0.67 $ 0.42 Diluted: Net income $ 0.67 $ 0.41 Cash dividends per common share $ 0.00 $ 0.405 - more - SUPERIOR UNIFORM GROUP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS SEPTEMBER 30, ASSETS (Unaudited) 2013 2012 CURRENT ASSETS: Cash and cash equivalents $ 6,419,000 $ 4,031,000 Accounts receivable - trade 25,375,000 17,532,000 Accounts receivable - other 3,196,000 2,601,000 Prepaid expenses and other current assets 3,948,000 1,987,000 Inventories 48,122,000 40,846,000 TOTAL CURRENT ASSETS 87,060,000 66,997,000 PROPERTY, PLANT AND EQUIPMENT, NET 13,084,000 8,224,000 OTHER INTANGIBLE ASSETS 2,027,000 GOODWILL - DEFERRED INCOME TAXES 3,360,000 3,215,000 OTHER ASSETS 347,000 257,000 $ 127,325,000 $ 80,720,000 LIABILITIES AND SHAREHOLDERS' EQUITY CURRENT LIABILITIES: Accounts payable $ 8,937,000 $ 6,204,000 Other current liabilities 9,905,000 3,165,000 Current portion of long-term debt 1,688,000 - TOTAL CURRENT LIABILITIES 20,530,000 9,369,000 LONG-TERM DEBT 25,062,000 - LONG-TERM PENSION LIABILITY 6,644,000 7,934,000 ACQUISITION-RELATED CONTINGENT LIABILITY 7,200,000 - OTHER LONG-TERM LIABILITIES 603,000 670,000 DEFERRED INCOME TAXES 120,000 50,000 SHAREHOLDERS' EQUITY 67,166,000 62,697,000 $ 127,325,000 $ 80,720,000 #####
